            Case 2:20-cv-00343-CKD Document 20 Filed 02/24/21 Page 1 of 2


 1   Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   526 3rd St., Ste. A-2
 3   San Rafael, CA 94901
     Ph: 415.881.7653
 4   Fx: 866.610.1430
           rcweems@weemslawoffices.com
 5   Attorney for Plaintiff,
        MICHAEL ALAN SKAGGS
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
      MICHAEL ALAN SKAGGS,                                Case 2:20-cv-000343-CKD
11
           Plaintiff,                                     STIPULATION AND ORDER RE
12                                                        ATTORNEY FEES AND EXPENSES
      v.                                                  PURSUANT TO THE EQUAL ACCESS TO
13                                                        JUSTICE ACT, 28 U.S.C. § 2412(d), AND
14    ANDREW M. SAUL,                                     COSTS PURSUANT TO 28 U.S.C. § 1920
      Commissioner of Social Security,                    FILED BY MICHAEL ALAN SKAGGS
15
           Defendant.
16
17            IT IS HEREBY STIPULATED by and between the parties through their undersigned
18   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in
19   the amount of THREE THOUSAND FOUR HUNDRED FIFTY THREE DOLLARS AND
20   TWELVE CENTS ($3,453.12) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),
21   and no costs under 28 U.S.C. § 1920. This amount represents compensation for all legal services
22   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
23   U.S.C. §§ 1920, 2412(d).
24            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
25   matter of Plaintiff’s assignment of EAJA fees to his counsel. Pursuant to Astrue v. Ratliff, 560 U.S.
26   586, 598 (2010), the ability to honor the assignment will depend on whether the fees are subject to
27   any offset allowed under the United States Department of the Treasury’s Offset Program. After the
28   order for EAJA fees is entered, the government will determine whether they are subject to any offset.
           Case 2:20-cv-00343-CKD Document 20 Filed 02/24/21 Page 2 of 2


 1           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 2   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3   and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment executed by Plaintiff.
 4   Any payments made shall be delivered to Plaintiff’s counsel.
 5           This stipulation constitutes a compromise settlement of Plaintiff’s claim for EAJA attorney
 6   fees and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8   and all claims that Plaintiff and/or counsel including counsel’s firm may have relating to EAJA
 9   attorney fees in connection with this action.
10           This award is without prejudice to the rights of counsel and/or counsel’s firm to seek Social
11   Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12   EAJA.
13   SO STIPULATED, February 22, 2021
14    WEEMS LAW OFFICES                                 McGREGOR W. SCOTT,
                                                          U.S. Attorney
15                                                      DEBORAH LEE STACHEL,
16                                                        Regional Chief Counsel,
                                                          Region IX, Soc. Sec. Admin.
17                                                      MARCELO ILLARMO,
                                                          Sp. Asst. U.S. Attorney
18
      /s/Robert C. Weems                         By:    /s/ Marcelo Illarmo
19
      Robert C. Weems,                                  MARCELO ILLARMO,
20    Attorney for Plaintiff                            Sp. Asst. U.S. Attorney,
                                                        Attorney for Defendant
21                                                      (per email authorization)
22
      SO ORDERED.
23
24   Dated: February 24, 2021

25                                                     _____________________________________
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28
